Citation Nr: 0209730	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial zero percent (noncompensable) 
evaluation assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to April 
1966.

This appeal originates from a March 2000 rating decision that 
granted the veteran's claim for entitlement to service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation effective March 19, 1999.  The 
veteran filed a notice of disagreement with the assigned 
evaluation in March 2000 and in April 2000 the RO issued the 
appellant a statement of the case.  In April 2000, the 
veteran perfected the appeal to the Board of Veterans Appeals 
(Board) by filing a substantive appeal (VA Form 9, Appeal to 
the Board of Veterans' Appeals).  

The Board has characterized the issue as one involving the 
propriety of the initial evaluation assigned following the 
grant of service connection, consistent with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In filing his substantive appeal in April 2000, the veteran 
requested a hearing before a Board Member at a local RO.  VA 
later notified him of a scheduled hearing in June 2000, but 
he canceled this hearing in writing in June 2000 and withdrew 
his request from any hearing before the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  From the March 1999 effective date of the grant of 
service connection for bilateral hearing loss through June 9, 
1999, the veteran has had bilateral hearing loss manifested 
by level III hearing acuity in the right ear and level II 
hearing acuity in the left ear.

3.  Effective from the June 10, 1999, date of the 
liberalizing law regarding hearing impairment to October 17, 
2000, the veteran has had bilateral hearing loss manifested 
by level III hearing acuity in the right ear to level V 
hearing acuity in the left ear.

4.  Effective from October 18, 2000, the veteran has had 
bilateral hearing loss manifested by, at worst, level II 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss from the date of the grant of service connection 
through June 9, 1999, have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.85-4.87 (1997 and 2001).

2.  The criteria for a compensable, 10 percent, evaluation 
for bilateral hearing loss from June 10, 1999, through 
October 17, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.85-4.87 (1997 and 2001).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss from October 18, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.85-4.87 (1997 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  As 
evidenced by the March 2000 rating decision, the April 2000 
statement of the case and November 2000 and September 2001 
supplemental statements of the case, the RO has provided the 
veteran with the pertinent laws and regulations governing the 
veteran's claim and the reasons for the assignment of the 
noncompensable evaluation.  Also, in a letter dated in June 
2001, the RO specifically informed the veteran of the VCAA 
and its requirements, as well as what evidence it had 
obtained and what information the veteran needed to provide 
in the event that there were outstanding treatment records 
that VA needed to retrieve.  The veteran was alternatively 
advised that she could get the records himself and send them 
to the RO.  Accordingly, the statutory and regulatory 
requirement that VA notify a claimant as to what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded, but has declined, the 
opportunity to offer testimony to the Board in connection 
with the claim on appeal.  He has undergone VA audiological 
evaluation and appropriate medical examination, the reports 
of which are of record, and private medical reports have been 
obtained and associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been accomplished.   

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

On March 19, 1999, the veteran filed a claim for service 
connection for hearing loss.

In January 2000, the veteran underwent private audiological 
evaluation and examination of the ears.  The audiological 
findings do not include hearing decibel (dB) levels at 3000 
Hz, but the results were interpreted as showing moderate to 
severe bilateral sensorineural hearing loss in the high 
frequencies and a mild component of conductive hearing loss 
on the left side.  Speech discrimination scores were 84 
percent on the right and 76 percent on the left.  The 
examining physician, Ewain Wilson, M.D., said in a January 
2000 letter that the veteran's bilateral hearing impairment 
was equivalent to "an 11% of the whole person according to 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 4th Edition."  He said that given the 
veteran's degree of hearing loss, the veteran would be best 
served by a repeat hearing aid evaluation.  He added that the 
hearing aid fitting would be fairly challenging and most 
likely, the veteran would require some fairly sophisticated 
hearing aids.

The veteran underwent another audiological evaluation at 
Professional Hearing Center in February 2000.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
70
70
75
LEFT
25
30
70
65
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.

In a March 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective March 19, 1999.

The veteran noted in a substantive appeal (VA Form 9, Appeal 
to the Board of Veterans' Appeals) filed in April 2000 that 
his doctor had found him to be 11 percent disabled due to his 
hearing impairment.

Audiological results from a VA contract examination in 
October 18, 2000, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
70
80
80
LEFT
50
50
80
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The audiologist reported that the veteran had never worn 
amplification.

On an authorized VA audiological evaluation in December 2000, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
75
LEFT
30
35
70
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The RO continued the veteran's noncompensable evaluation for 
bilateral hearing loss in a February 2001 rating decision.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  This criteria is the same 
under the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1997 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

Since the veteran's claim for a compensable evaluation was 
pending when the regulations pertaining to diseases of the 
ear were revised, he is entitled to consideration of the 
claim under the version of the law most favorable to him.  
See .  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

"Where compensation is awarded or increased 'pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue.'" See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Accordingly, this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, which in this case is June 10, 1999.  
Id.

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the veteran's hearing impairment meets the 
criteria for a 10 percent evaluation under the new version of 
the schedule based on the audiological results in February 
2000.  As laid out above, the pure tone threshold levels at 
the February 2000 audiological evaluation were 85, 70, 70 and 
75 in the right ear and 30, 70, 65 and 65 in the left ear, at 
1,000, 2,000, 3,000 and 4,000 Hz, respectively.  The four-
frequency averages for the right ear and left ear were 75 dB 
and 58 dB, respectively.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear, and 92 
percent in the left ear.  Application of these scores to 
Table VI results in designation of III for the right ear and 
II for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

However, the veteran's left ear findings from the February 
2000 evaluation satisfy the criteria under 38 C.F.R. 
§ 4.86(b) (added in the June 1999 amendment) since the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  Therefore, the Roman numeral 
designation for hearing impairment will be the higher numeral 
from either Table VI or Table VIA, which translates to Roman 
numeral IV under Table VIa.  Section 4.86(b) goes on to say 
that that the numeral designation, IV, will then be evaluated 
to the next higher Roman numeral, which is V.  When the 
designation of Roman numeral V in the left ear and Roman 
numeral III in the right ear are applied to Table VII, the 
percentage evaluation for hearing impairment is 10 percent.

Because the 10 percent rating is based on the new version of 
the rating criteria, and because this criteria did not become 
effective until June 10, 1999, the effective date for the 10 
percent evaluation cannot be any earlier than the effective 
date of the liberalizing law, June 10, 1999.  VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Put another way, the proper evaluation from the effective 
date of the grant of service connection, March 19, 1999, up 
to the effective date of the liberalizing law, June 10, 1999, 
is a noncompensable evaluation.  

The Board further finds that subsequent audiological findings 
in October 2000 and December 2000 do not meet the provisions 
of section 4.86, and when evaluated under the former version 
of the rating schedule are consistent with a noncompensable 
evaluation. On VA audiological evaluation in October 2000, 
the four-frequency averages for the right ear and left ear 
were 68dB and 70 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear, and 92 percent in the left ear.  Application of 
these scores to Table VI results in designation of II for the 
right ear and II for the left ear.  When these designations 
of impaired efficiency are applied to Table VII, the 
percentage evaluation for hearing impairment is 
noncompensable.  

The four-frequency averages for the right ear and left ear at 
the December 2000 examination were 55 dB and 60 dB, 
respectively.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear, and 92 percent in the 
left ear.  Application of these scores to Table VI results in 
designation of I for the right ear and II for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, notwithstanding the 
veteran's notation that he was assessed as having an 11% 
impairment of the whole person (according to the American 
Medical Association's Guides to the Evaluation of Permanent 
Impairment, 4th edition), the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on the foregoing, the preponderance of the evidence is 
against a compensable evaluation from the March 19, 1999, 
date of grant of service connection through June 9, 1999; 
favors a compensable, 10 percent, evaluation for the period 
from June 10, 1999, through October 17, 2000; and is against 
a compensable evaluation beginning on October 18, 2000.  
Since the preponderance of the evidence is against 
compensable evaluations for the periods prior to June 10, 
1999, and after October 17, 2000, the benefit-of-the-doubt 
doctrine is not applicable to those periods.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


ORDER

A compensable evaluation for bilateral hearing loss from the 
March 19, 1999 date of the grant of service connection 
through June 9, 1999 is denied.

A compensable, 10 percent, evaluation for bilateral hearing 
loss 
from June 10, 1999 through October 17, 2000 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A compensable evaluation for bilateral hearing loss from 
October 18, 2000 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

